Citation Nr: 1726997	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-23 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Whether a rating reduction from 10 percent to 0 percent, with an effective date of December 2, 2009, for lateral instability, residuals of excision, osteochondroma of the right knee was proper.

3.  Entitlement to an increased rating in excess of 10 percent prior to June 30, 2015 and 30 percent thereafter for lateral instability, residuals of excision, osteochondroma of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to January 1985 and from December 1987 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2011 rating decision of the Muskogee, Oklahoma RO and a July 2015 rating decision of the Boise, Idaho RO.

In relevant part, the May 2011 rating decision continued a 10 percent rating for loss of knee flexion, residuals of excision, osteochondroma of the right knee; decreased the evaluation of lateral instability, residuals of excision, osteochondroma of the right knee from 10 percent to 0 percent, with an effective date of December 2, 2009; and continued a noncompensable rating for bilateral hearing loss.

In July 2011, the Veteran filed a notice of disagreement (NOD) with respect to the May 2011 rating decision.  The RO notified the Veteran by a letter of August 2011 that the NOD was being construed as applying only to the ratings for knee instability and bilateral hearing loss.  The RO also requested, "If you wish to disagree with any other issues, please let us know."  The Veteran did not reply to the letter and did not file an NOD with respect to the RO's decision not to increase the assigned rating for loss of right knee flexion.  Consequently that issue is not on appeal.

A July 2015 rating decision increased the evaluation for lateral instability, residuals of excision, osteochondroma of the right knee, from 0 percent to 30 percent, with an effective date of June 30, 2015.  Because the July 2015 rating decision does not represent a total grant of the benefits sought on appeal, the increased rating claim relating to right knee instability remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

In February 2016, the Veteran stated on the record before a decision review officer at the RO that he wished to withdraw his increased rating claim concerning bilateral hearing loss.  He again expressed his wish to withdraw the claim in a filing of February 2016.

The Veteran contends that the VA-contracted examiner who conducted a February 2009 VA examination for the knees was "very unfriendly" and "biased to me."  See Veteran's statement of March 2015.  The examiner, he states, "minimized my condition and did not act in an unbiased or professional manner."  See Veteran's statement of December 2015.  On this basis, the Veteran considers the examination report submitted by the examiner to be "erroneous."   See Veteran's statement of March 2015.

In order to put forth an argument for clear and unmistakable error (CUE) within the meaning of 38 C.F.R. § 20.1403(b), a claimant must specify an error that is more than a disagreement as to how the facts of the case were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) (2016); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The Veteran has not alleged a specific error by the RO in the rating decision of May 2011, as required by 38 C.F.R. § 20.1404(b).  See Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006); Simmons v. Principi, 17 Vet. App. 104 (2003).  Therefore the Board focuses its analysis on the Veteran's more specific arguments made throughout the appeal.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.

The issue of entitlement to an increased rating in excess of 10 percent prior to June 30, 2015, and 30 percent thereafter for lateral instability, residuals of excision, osteochondroma of the right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  By a statement made on the record at an RO hearing in February 2016, and by a written filing of February 2016, the Veteran informed VA that he withdrew his appeal as to the issue of entitlement to a compensable rating for bilateral hearing loss, prior to the issuance of a Board decision on that issue.

2.  The Veteran's right knee instability did not materially improve under the ordinary conditions of daily life and work from December 2, 2009.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an increased disability rating for a bilateral hearing loss disability have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The reduction from 10 percent to 0 percent for lateral instability, residuals of excision, osteochondroma of the right knee, effective December 2, 2009, was improper; the criteria for restoration of a 10 percent rating for lateral instability, residuals of excision, osteochondroma of the right knee have been met for the period from December 2, 2009 to June 30, 2015.  38 U.S.C.A. §§ 1154 (a) (West 2014), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.105, 3.159, 3.344, 4.2, 4.3, 4.7, 4.10, 4.13 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board has jurisdiction where there is a question of law or fact in a matter on appeal.  See 38 U.S.C.A. § 7104 (West 2014).  An appellant may withdraw an appeal at any time prior to the promulgation of a Board decision on the matter.  The withdrawal of an appeal must be either in writing or on the record at a hearing.  Withdrawal can be by the appellant or by his or her representative.  See 38 C.F.R. § 20.204 (2016).  The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  See 38 U.S.C.A.§ 7105 (West 2014); 38 C.F.R. § 20.202 (2016).

At a February 2016 hearing held before a Decision Review Officer (DRO) at the RO, and by a letter of February 2016, the Veteran withdrew his appeal of the evaluation of his bilateral hearing loss disability.  Because the appeal has been withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed, and a dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2014).  Accordingly, the Board will not take action on the appeal of the evaluation of the bilateral hearing loss, and the Veteran's appeal as to that issue will be dismissed.

Reduction in Rating for Right Knee Instability

The Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations describe VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  To the extent that the Board is granting the benefit sought on appeal, any error committed with respect to the duty to notify or to assist would be harmless and need not be further discussed.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

A May 2011 rating decision decreased the evaluation of lateral instability, residuals of excision, osteochondroma of the right knee from 10 percent to 0 percent, with an effective date of December 2009.  In a rating reduction case, VA has the burden of establishing that the disability has improved.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the disability had demonstrated actual improvement.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

Generally, 38 C.F.R. § 3.105(e) allows for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines.  The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  A veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing.  Then a rating action will be taken to effectuate the reduction.  The effective date of the reduction will be the last day of the month in which a 60-day period from the date of notice to the veteran of the final action expires.  See 38 C.F.R. §§ 3.105(e), (i)(2)(i) (2016).

In this case, the Veteran did not receive a 60-day notice of a proposed reduction in the assigned rating for his right knee instability.  VA is not obligated to provide a veteran with 60-days' notice under § 3.105(e) before making a disability rating decision effective, if the decision does not reduce the overall compensation paid to the veteran.  See Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); VA General Counsel precedential opinion VAOPGCPREC 71-91 (Nov. 1991).  Because the May 2011 rating decision also granted service connection for posttraumatic stress disorder with an evaluation of 30 percent and an effective date of October 23, 2009, the actual amount of compensation paid to the Veteran was not reduced by the rating deduction.  The Veteran's combined evaluation was 30 percent before the rating reduction of the May 2011 rating decision and 40 percent following the decision.

Certain procedural protections apply to stabilized disability ratings that "have continued for long periods at the same level (5 years or more)."  See 38 C.F.R. § 3.344(c) (2016).  At the time of the RO's May 2011 rating decision, the Veteran's 10 percent evaluation for his right knee instability had been in effect for approximately two years, not five years.  The use of parentheses in 38 C.F.R. § 3.344(c) suggests that the five-year time frame is a guideline, not a mandatory minimum time period.  See Lehman v. Derwinski, 1 Vet. App. 339 (1991).  Regardless, several general regulations apply to all rating reduction cases, regardless of whether the rating at issue has been in effect for five or more years.  Certain regulations clearly require that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of a veteran's disability.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993) (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

Notwithstanding that the procedural steps of 38 C.F.R. § 3.105(e) do not apply in this case, a rating reduction is not proper unless a veteran's disability shows actual improvement in the ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 349 (2000); Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014).  Regulations impose a clear requirement that VA rating reductions be based upon a review of the entire history of a veteran's disability.  See Brown v. Brown, 5 Vet. App. 413, 420 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.13 (2016).  A rating reduction is proper if the evidence reflects an actual change in the disability, and the examination reports reflecting such change must be based upon thorough examinations.  See Brown at 421.  The evidence must reflect an actual change in a veteran's condition and not merely a difference in the thoroughness of the examination or in the use of descriptive terms.  See 38 C.F.R. § 4.13 (2016).  It must be determined that any such improvement also reflects an improvement in a veteran's ability to function under ordinary conditions of life and work.  See 38 C.F.R. §§ 4.2, 4.10 (2016).

Given the above criteria, the Board finds that the rating reduction was improper.  The evidence does not establish that there was an improvement in the disability under the ordinary conditions of daily life and work.  A review of the RO's May 2011 rating decision, a June 2012 statement of the case, and supplemental statements of the case of February 2015, November 2015, and May 2016 shows that the RO analyzed the issue of reduction of the 10 percent evaluation as it would a claim for an increased rating.  Specifically, the RO failed to discuss an actual improvement in the Veteran's ability to function under the ordinary conditions of life and work.

The May 2011 rating decision indicates that the reduction was made on the basis of a December 2009 VA examination report, which showed normal ligament and meniscus tests and no evidence of subluxation or instability upon examination.  The rating decision made no mention of the Veteran's report, as noted in the VA examination report, of "weakness, stiffness, swelling, giving way, lack of endurance, locking, fatigability, tenderness, pain and pops in and out of place."  The Veteran reported flare-ups as often as 10 times per day, and lasting approximately 6 minutes, in which the right knee locks and must be straightened and popped back into normal position to avoid wobbling from side to side while walking.  See December 2009 VA examination report.

Although the December 2009 VA examination showed improvement in the disability upon examination, the evidence of record does not indicate that the objective improvement in right knee stability reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The Veteran has complained of instability and has at no time stated that his ability to perform everyday functions has improved.  The Board finds that the evidence of record does not show that the Veteran's service-connected right-knee instability had improved to the point where he was better able to function under the ordinary conditions of life and work at the time of the rating reduction. See Murphy, supra; Faust, supra.  Therefore, the Board finds that the reduction was improper, and the 10 percent rating for lateral instability, residuals of excision, osteochondroma of the right knee will be restored effective the date of the reduction, December 2, 2009.


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 10 percent rating for lateral instability, residuals of excision, osteochondroma, right knee is restored effective December 2, 2009.

Having been withdrawn, the appeal to the Board of the issue of entitlement to a compensable rating for bilateral hearing loss is dismissed.


REMAND

The Veteran seeks a higher rating for his service-connected for lateral instability, residuals of excision, osteochondroma of the right knee.  See Veteran's claim of October 2009.  The Veteran last underwent a VA examination for his service-connected disability in July 2015.  By a filing of October 2015, the Veteran alleged that, since his most recent knee surgery in July 2014, his knee "problem, especially pain has still yet worsened, and I am going to be getting additional treatment."  He then cited symptoms of right knee instability.

A claimant is entitled to a new VA examination if evidence suggests that a condition has worsened since the most recent medical examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  VA's duty to assist includes conducting a contemporaneous medical examination, especially if a service-connected disability has allegedly become worse.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

The July 2015 VA examination for his knees took place after the Veteran's July 2014 surgery.  It is not clear, however, that the worsening symptoms of the right knee referred to by the Veteran's in his October 2015 report are limited to the period between July 2014 and July 2015.  He seems to state that his service-connected right knee instability has worsened since the most recent VA medical examination.  Therefore the Board determines that a contemporaneous VA examination is needed to ascertain the current severity of the Veteran's service-connected disability. 

Furthermore, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  In addition, as relevant to the present case, the Court stated in Correia that knees are "undoubtedly weight-bearing."  Here the VA examinations of December 2009, June 2012, and July 2015 do not show compliance with Correia.

In light of Snuffer and Correia, a new VA knee examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected right-knee instability.  It is requested that the VA examiner test the range of motion for both knees in active motion, passive motion, weight-bearing, and nonweight-bearing situations.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to assess the orthopedic manifestations of the Veteran's service-connected right knee instability.  The claims file must be reviewed in conjunction with the examination.  All testing deemed necessary must be conducted and the results reported in detail.

Regarding the orthopedic manifestations, the examiner is asked to indicate the point during range-of-motion testing that motion is limited by pain.  The examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for both the left and right knee.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe in detail the presence or absence and the extent of any functional loss due to weakened movement, excess fatigability, incoordination, or pain on use, and should state whether any pain claimed by the Veteran is supported by adequate pathology, e.g., muscle spasm, and is evidenced by his visible behavior, e.g., facial expression or wincing, on pressure or manipulation.
The examiner should express an opinion as to whether pain or other manifestations occurring during flare-ups or with repeated use could significantly limit functional ability of the affected part.  The examiner should portray the degree of any additional range of motion loss due to pain on use or during flare-ups.

2. Review the claims file to ensure that the requested development is completed, and arrange for any additional needed development. Then readjudicate the claim on appeal.  If any of the benefit sought remains denied, issue an appropriate supplemental statement of the case (SSOC), and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


